Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered December 20, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations.
Having failed to move for a mistrial or a curative instruction, defendant did not preserve for review his present claim concerning the outburst of one of the prosecution’s witnesses in *30which he accused defense counsel of drug use and we decline to review it in the interest of justice. Were we to review these claims, we would find that the statement, which occurred during cross-examination, was directed solely at defense counsel and could not have caused any prejudice to defendant (see, People v Butler, 214 AD2d 1014, lv denied 86 NY2d 791).
Defendant’s remaining contention is unpreserved and unavailing. Concur — Milonas, J. P., Rosenberger, Ellerin and Andrias, JJ.